                                                                          JS-6
 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   JESSE MANUEL SKINNER,                        Case No. 5:18-cv-00627 DMG (ADS)

12                               Petitioner,

13                               v.               JUDGMENT

14   UNITED STATES DEPARTMENT OF
     JUSTICE,
15
                                 Respondent.
16

17          Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed without prejudice for lack of jurisdiction.

20

21   DATED: March 29, 2019                     _____________________________
                                               DOLLY M. GEE
22                                             UNITED STATES DISTRICT JUDGE

23

24
